 

Case: 1:20-cv-02093-DCN Doc #: 3 Filed: 12/17/20 1 of 4. PagelD #: 16

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
KENNETH NEWTON, ) CASE NO. 1:20 CV 2093
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
V. )
) MEMORANDUM OF OPINION
BRIAN FALLON, )
)
Defendant. )

Pro se Plaintiff Kenneth Newton filed the above-captioned action against his criminal
defense attorney, Brian Fallon. Plaintiff alleges Fallon was appointed to represent him in a criminal
case in Cuyhoga County. He states Fallon would not speak to him prior to trial, treated him
disrespectfully in court and withdrew from a plea deal without his consent. He does not assert legal
claims but states he wants damages.

Plaintiff filed an Application to Proceed Jn Forma Pauperis (Doc. No. 2). That Application
is granted.

Standard of Review

Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365
(1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to dismiss
an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which relief
can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319

(1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d

 
 

Case: 1:20-cv-02093-DCN Doc #: 3 Filed: 12/17/20 2 of 4. PagelD #: 17

194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or fact when it is premised on an
indisputably meritless legal theory or when the factual contentions are clearly baseless. Neitzke, 490
US. at 327.

A cause of action fails to state a claim upon which relief may be granted when it lacks
“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A pleading
must contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”
Ashcroft v. Iqbal , 556 U.S. 662, 677-78 (2009). The factual allegations in the pleading must be
sufficient to raise the right to relief above the speculative level on the assumption that all the
allegations in the Complaint are true. Twombly, 550 U.S. at 555. The Plaintiff is not required to
include detailed factual allegations, but must provide more than “an unadorned, the Defendant
unlawfully harmed me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers legal conclusions
or a simple recitation of the elements of a cause of action will not meet this pleading standard. Id.
In reviewing a Complaint, the Court must construe the pleading in the light most favorable to the
Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998)

Discussion

Federal courts are courts of limited jurisdiction and, unlike state trial courts, they do not have
general jurisdiction to review all questions of law. See Ohio ex rel. Skaggs v. Brunner, 549 F.3d
468, 474 (6th Cir. 2008). Instead, they have only the authority to decide cases that the Constitution
and Congress have empowered them to resolve. Jd. Consequently, “[i]t is to be presumed that a
cause lies outside this limited jurisdiction, and the burden of establishing the contrary rests upon the
party asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377(1994)

(internal citation omitted).

 
 

Case: 1:20-cv-02093-DCN Doc #: 3 Filed: 12/17/20 3 of 4. PagelD #: 18

Generally speaking, the Constitution and Congress have given federal courts authority to hear
acase only when diversity of citizenship exists between the parties, or when the case raises a federal
question. Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). The first type of federal
jurisdiction, diversity of citizenship, is applicable to cases of sufficient value between “citizens of
different states.” 28 U.S.C. § 1332(a)(1). To establish diversity of citizenship, the Plaintiff must
establish that he is a citizen of one state and all of the Defendants are citizens of other states. The
citizenship of a natural person equates to his domicile. Von Dunser v. Aronoff, 915 F.2d 1071, 1072
(6th Cir.1990). The second type of federal jurisdiction relies on the presence of a federal question.
This type of jurisdiction arises where a “well-pleaded complaint establishes either that federal law
creates the cause of action or that the Plaintiff's right to relief necessarily depends on resolution of
a substantial question of federal law.” Franchise Tax Bd. v. Construction Laborers Vacation Trust,
463 US. 1, 27-28 (1983).

Diversity of citizenship does not exist in this case. Plaintiff indicates both he and the
Defendant are citizens of Ohio.

If federal jurisdiction exists in this case, it must be based on a claimed violation of federal
law. In determining whether a claim arises under federal law, the Court looks only to the
“well-pleaded allegations of the Complaint and ignores potential defenses” Defendant may raise.
Mikulski v. Centerior Energy Corp., 501 F.3d 555, 560 (6th Cir. 2007). Here, Plaintiff has not
identified a legal claim or claim he intends to assert against this Defendant and none is apparent on
the face of the Complaint. Although the Court liberally construes pro se pleadings, it does not
construct claims for the Plaintiff. To meet basic notice pleading requirements, the Complaint must

give the Defendant fair notice of what his legal claims are and the factual grounds upon which they

-3-

 
 

Case: 1:20-cv-02093-DCN Doc #: 3 Filed: 12/17/20 4 of 4. PagelD #: 19

rest. Bassett v. National Collegiate Athletic Ass’n, 528 F.3d 426, 437 (6th Cir. 2008). Plaintiff
provides factual allegations but does not identify a legal claim. Without a federal legal claim,
Jurisdiction cannot be based on a federal question.
Conclusion

Accordingly, Plaintiffs Application to Proceed Jn Forma Pauperis is granted and this action
is dismissed pursuant to 28 U.S.C. §1915(e) for lack of subject matter jurisdiction. The Court
certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in
good faith.!

IT IS SO ORDERED.

 
   

DONALD C. NUGENT,
UNITED STATES DISTRICT JUDGE

  

 

| 28 U.S.C. § 1915(a)(3) provides:

An appeal may not be taken in forma pauperis if the trial court certifies that it is not
taken in good faith.

-4-

 
